UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CHARLENE COLLINS LEE,

                Plaintiff,
                                                       Criminal Action No. 22-1835 (RDM)
        v.

 UNITED STATES TREASURY
 DEPARTMENT,

                Defendant.


                                  MEMORANDUM OPINION

       Plaintiff Charlene Collins Lee, proceeding pro se, brought this action against the U.S.

Treasury Department “in conjunction with the Secret Service” seeking, among other things,

“several hearings to ward off any lingering federal and state employment stalkings.” Dkt. 1 at 1;

Dkt. 1-2 at 1. For the following reasons, the Court will sua sponte dismiss the complaint without

prejudice.

       Complaints by pro se litigants are held to “less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Even a pro se litigant,

however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp.

237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a

complaint contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a). This requirement “ensures that the opposing party will receive ‘fair

notice of what the . . . claim is and the grounds upon which it rests.’” Jones v. Changsila, 271 F.

Supp. 3d 9, 21 (D.D.C. 2017) (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)). “Where a

complaint is insufficiently focused, it places an undue burden on the defendant to answer or
move[,] and it invites unnecessary delay and confusion in the proceedings.” Achagzai v. Broad.

Bd. of Governors, 109 F. Supp. 3d 67, 71 (D.D.C. 2015). In addition, Rule 12(b)(6) entitles an

opposing party to dismissal if the complaint “fail[s] to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).

        Plaintiff’s complaint fails to comply with Rules 8 and 12(b)(6) because it does not allege

any facts that would allow the Court to discern the substance of Plaintiff’s claims or to determine

whether, if true, her allegations would entitle her to relief. See Brown v. Wash. Metro. Area

Transit Auth., 164 F. Supp. 3d 33, 35 (D.D.C. 2016). The Court will, therefore, sua sponte

dismiss the complaint without prejudice. See Fontaine v. JPMorgan Chase Bank, N.A., 42 F.

Supp. 3d 102, 109 n.3 (D.D.C. 2014).

        A separate order will issue.


                                                         /s/ Randolph D. Moss
                                                         RANDOLPH D. MOSS
                                                         United States District Judge


Date: July 6, 2022




                                                    2